

Exhibit 10.1


SECURITIES PURCHASE AGREEMENT


This Securities Purchase Agreement (this “Agreement”) is dated as of July __,
2011, between Vringo, Inc., a Delaware corporation (the “Company”), and each
purchaser identified on the signature pages hereto (each, including its
successors and assigns, a “Purchaser” and collectively, the “Purchasers”).
 
WHEREAS, subject to the terms and conditions set forth in this Agreement and
pursuant to Section 4(2) of the Securities Act of 1933, as amended (the “Act”),
and Rule 506 and Regulation S promulgated thereunder, the Company desires to
issue and sell to each Purchaser, and each Purchaser, severally and not jointly,
desires to purchase from the Company, a 1.25% Secured Convertible Promissory
Note (“Note” or the “Securities”) on the terms described below.
 
NOW, THEREFORE, IN CONSIDERATION of the mutual covenants contained in this
Agreement, and for other good and valuable consideration, the receipt and
adequacy of which are hereby acknowledged, the Company and each Purchaser agree
as follows:
 
1.           Purchase and Sale of the Securities.


(a)           Closing.


(i)           On a Closing Date, upon the terms and subject to the conditions
set forth herein, substantially concurrent with the execution and delivery of
this Agreement by the parties hereto, the Company hereby agrees to issue and to
sell to Purchaser, and Purchaser hereby agrees to purchase from the Company a
Note in the amount set forth on the signature page hereto, substantially in the
form of Exhibit A hereto.  For purposes of this Agreement, “Closing Date” means
the date on which all of the Transaction Documents (as defined herein) have been
executed and delivered by the applicable parties thereto, and all conditions
precedent to (i) Purchaser’s obligation to pay the Purchase Price (as defined
herein) and (ii) the Company’s obligation to deliver the Securities, in each
case, have been satisfied or waived.  The Company may conduct multiple closings
for the sale of the Notes until it has received an aggregate Purchase Price of
$1,800,000, and, upon the prior written consent of the Company and Benchmark
Israel II, L.P. (the “Lead Purchaser”), until it has received an aggregate
Purchase Price of $2,500,000.


(ii)          Purchaser shall deliver to the Company via wire transfer or a
certified check of immediately available funds equal to the aggregate purchase
price for the Securities set forth on the signature page hereof (the “Purchase
Price”) and the Company shall deliver to Purchaser the amount and type of
Securities set forth on the signature page.  The Company and Purchaser shall
each deliver to the other items set forth in Section 1(b) deliverable at the
closing (the “Closing”). Upon waiver or satisfaction of the covenants and
conditions set forth in Sections 1(b) and 1(c), the Closing shall occur at the
offices of Ellenoff Grossman & Schole at 150 East 42nd Street, 11th Floor, New
York, New York 10017 or such other location as the parties shall mutually agree.

 
 

--------------------------------------------------------------------------------

 


(b)           Deliveries.
 
(i)           On or prior to each Closing Date, the Company shall deliver or
cause to be delivered to each Purchaser the following:
 
A.          this Agreement duly executed by the Company;
 
B.           a Note in the amount set forth on the signature page hereto;
 
C.           the Security Agreement, substantially in the form of Exhibit B
attached hereto, duly executed by the Company;
 
D.          an opinion from Company’s counsel in the form of Exhibit C attached
hereto.
 
E.           a certificate dated as of the Closing Date and signed by an officer
of the Company certifying (a) as to the truth and accuracy of the
representations and warranties of the Company contained in this Agreement and
(b) certifying that all of the conditions to Closing have been met.
 
(ii)          On or prior to each Closing Date, Purchaser shall deliver or cause
to be delivered to the Company the following:
 

 
A. 
this Agreement duly executed by Purchaser;

 

 
B. 
the Purchase Price by wire transfer or certified check to the account of the
Company;

 

 
C.
the Security Agreement, duly executed by Purchaser; and

 

 
D. 
the Confidential Purchaser Questionnaire substantially in the form of Exhibit D
attached hereto, duly executed by Purchaser.

 
(c)           Closing Conditions.
 
 
(i)
The obligations of the Company hereunder in connection with the Closing are
subject to the following conditions being met:

 
A.   the accuracy in all material respects on a Closing Date of the
representations and warranties of Purchaser contained herein (except for those
which by their terms specifically refer to an earlier date, in which case such
representations and warranties shall have been true and correct in all material
respects as of such earlier date);
 
B.   all obligations, covenants and agreements of Purchaser required to be
performed at or prior to a Closing Date shall have been performed; and

C.   the delivery by Purchaser of the items set forth in Section 1(b)(ii) of
this Agreement.
 
 
2

--------------------------------------------------------------------------------

 
 
(ii)          The obligations of Purchaser hereunder in connection with the
Closing are subject to the following conditions being met:
 
A.  the accuracy in all material respects (except that any representation and
warranty that is qualified as to “materiality” or “Material Adverse Effect”
shall be true and correct in all respects) when made and on the Closing Date of
the representations and warranties of the Company contained herein (except for
those which by their terms specifically refer to an earlier date, in which case
such representations and warranties shall have been true and correct in all
material respects (except that any representation and warranty that is qualified
as to “materiality” or “Material Adverse Effect” shall be true and correct in
all respects) as of such earlier date));
 
B. The Company shall have paid all amounts outstanding in connection with that
certain Agreement, dated June 6, 2011, by and among the Company, Silicon Valley
Bank, as agent, and the lenders named therein (the “Settlement Agreement”), and
shall have provided Purchaser with evidence satisfactory to Purchaser of the
full payment thereunder and the release of all liens, pledges or other security
interests registered against the Company or its assets pursuant to the certain
Loan and Security Agreement, dated January 29, 2008, by and among the Company,
Silicon Valley Bank, as agent, and the lenders named therein, as modified by
that certain First Loan Modification Agreement dated December 29, 2009 or
ancillary documents thereto.;
 
C. all obligations and agreements of the Company required to be performed at or
prior to the Closing Date shall have been performed;
 
D.  the delivery by the Company of the items set forth in Section 1(b)(i) of
this Agreement;
 
2.           Representations and Warranties of Purchaser.  Purchaser represents
and warrants to the Company as follows:


(a)           Purchaser understands and acknowledges its purchase is part of a
private placement by the Company in a maximum amount of $1,800,000 (or
$2,500,000 if increased subject to the consent of the Company and the Lead
Purchaser), which offering is being made on a “best efforts” basis.


(b)           Purchaser (i) is an “accredited investor” as defined by Rule 501
under the Act and/or (ii) is not a “U.S. person” as defined in Rule 902(k) of
Regulation S under the Act.  Purchaser is capable of evaluating the merits and
risks of Purchaser’s investment in the Securities and has the ability and
capacity to protect Purchaser’s interests.

 
3

--------------------------------------------------------------------------------

 

(c)           Purchaser understands that the Securities have not been
registered.  Purchaser understands that the Securities will not be registered
under the Act on the ground that the issuance thereof is exempt under Section
4(2) of the Act as a transaction by an issuer not involving any public offering
and that, in the view of the United States Securities and Exchange Commission
(the “SEC”), the statutory basis for the exception claimed would not be present
if any of the representations and warranties of Purchaser contained in this
Agreement or those of other purchasers of the Securities are untrue or,
notwithstanding Purchaser’s representations and warranties, Purchaser currently
has in mind acquiring any of the Securities for resale upon the occurrence or
non-occurrence of some predetermined event.


(d)           Purchaser is purchasing the Securities for investment purposes and
not with a view to distribution or resale, nor with the intention of selling,
transferring or otherwise disposing of all or any part thereof for any
particular price, or at any particular time, or upon the happening of any
particular event or circumstance, except selling, transferring, or disposing the
Securities in full compliance with all applicable provisions of the Act, the
rules and regulations promulgated by the SEC thereunder, and applicable state
securities laws; and that an investment in the Securities is not a liquid
investment.


(e)           Purchaser acknowledges that it has had the opportunity to ask
questions of, and receive answers from, the Company or any authorized person
acting on its behalf concerning the Company and its business and to obtain any
additional information, to the extent possessed by the Company (or to the extent
it could have been acquired by the Company without unreasonable effort or
expense) necessary to verify the accuracy of the information received by
Purchaser.  In connection therewith, Purchaser acknowledges that it has had the
opportunity to discuss the Company’s business, management and financial affairs
with the Company’s management or any authorized person acting on its
behalf.  Purchaser has received and reviewed all the information concerning the
Company and the Securities, both written and oral, that Purchaser desires with
respect to the Company’s business, management, financial affairs and prospects,
including without limitation, the risk factors set forth in the Company’s
filings with the Securities and Exchange Commission.


(f)           Purchaser has all requisite legal and other power and authority to
execute and deliver this Agreement and to carry out and perform Purchaser’s
obligations under the terms of this Agreement.  This Agreement constitutes a
valid and legally binding obligation of Purchaser, enforceable in accordance
with its terms, subject to laws of general application relating to bankruptcy,
insolvency and the relief of debtors and rules of law governing specific
performance, injunctive relief or other general principles of equity, whether
such enforcement is considered in a proceeding in equity or law.


(g)           Purchaser has carefully considered and has discussed with
Purchaser’s legal, tax, accounting and financial advisors, to the extent
Purchaser has deemed necessary, the suitability of this investment and the
transactions contemplated by this Agreement for Purchaser’s particular federal,
state, local and foreign tax and financial situation and has independently
determined that this investment and the transactions contemplated by this
Agreement are a suitable investment for Purchaser.  Purchaser has relied solely
on such advisors and not on any statements or representations of the Company or
any of its agents.  Purchaser understands that Purchaser (and not the Company)
shall be responsible for Purchaser’s own tax liability that may arise as a
result of this investment or the transactions contemplated by this Agreement.

 
4

--------------------------------------------------------------------------------

 


(h)           Purchaser acknowledges that the Company may not have sufficient
funds to repay the principal amount of the Notes and the interest accrued
thereon, upon maturity.  As a result, Purchaser may lose all or part of its
investment.


(i)           Purchaser acknowledges that there can be no assurance that the
Securities purchased pursuant to this Agreement will be registered under the
Act.


(j)           There are no actions, suits, proceedings or investigations pending
against Purchaser or Purchaser’s assets before any court or governmental agency
(nor, to Purchaser’s knowledge, is there any threat thereof) which would impair
in any way Purchaser’s ability to enter into and fully perform Purchaser’s
commitments and obligations under this Agreement or the transactions
contemplated hereby.


(k)           The execution, delivery and performance of and compliance with
this Agreement and the issuance of the Securities to Purchaser will not result
in any violation of, or conflict with, or constitute a default under, any of
Purchaser’s articles of incorporation or by-laws, or equivalent limited
liability company, trust or partnership documents, if applicable, or any
agreement to which Purchaser is a party or by which it is bound, nor result in
the creation of any mortgage, pledge, lien, encumbrance or charge against any of
the assets or properties of Purchaser or the Securities purchased by Purchaser.


(l)           Purchaser recognizes that no federal, state or foreign agency has
recommended or endorsed the purchase of the Securities.


(m)           Purchaser is aware that the Notes are, and the securities issuable
upon conversion of the Notes will be (unless registered by the Company), when
issued, “restricted securities” as that term is defined in Rule 144 of the
general rules and regulations under the Act, and may not be offered or sold
except pursuant to an effective registration statement or an exemption from
registration under the Act.


(n)           Purchaser understands that the Notes shall bear the following
legend or one substantially similar thereto, which Purchaser has read and
understands:


NEITHER THIS SECURITY NOR ANY SECURITY INTO WHICH IT MAY BE CONVERTED HAS BEEN
REGISTERED UNDER THE SECURITIES ACT OF 1933, AS AMENDED (THE “SECURITIES ACT”)
OR APPLICABLE STATE SECURITIES LAWS.  NEITHER THIS SECURITY NOR ANY SECURITY
INTO WHICH IT MAY BE CONVERTED NOR ANY INTEREST OR PARTICIPATION HEREIN OR
THEREIN MAY BE REOFFERED, SOLD, ASSIGNED, TRANSFERRED, PLEDGED, ENCUMBERED OR
OTHERWISE DISPOSED OF AT ANY TIME IN THE ABSENCE OF SUCH REGISTRATION OR UNLESS
SUCH TRANSACTION IS EXEMPT FROM REGISTRATION.

 
5

--------------------------------------------------------------------------------

 
 

(o)           Because of the legal restrictions imposed on resale, Purchaser
understands that the Company shall have the right to note stop-transfer
instructions in its stock transfer records, and Purchaser has been informed of
the Company’s intention to do so.  Any sales, transfers, or other dispositions
of the Notes by Purchaser, if any, will be made in compliance with the Act and
all applicable rules and regulations promulgated thereunder.


(p)           Purchaser further represents that the address of Purchaser set
forth below is his/her principal residence (or, if Purchaser is a company,
partnership or other entity, the address of its principal place of business);
that Purchaser is purchasing the Securities for Purchaser’s own account and not,
in whole or in part, for the account of any other person; and that Purchaser has
not formed any entity, and is not an entity formed, for the purpose of
purchasing the Securities.


(q)           Purchaser represents that Purchaser is not purchasing the
Securities as a result of or subsequent to any advertisement, article, notice or
other communication published in any newspaper, magazine or similar media or
broadcast over the Internet, television or radio or presented at any seminar or
meeting or any public announcement or filing of or by the Company.


(r)           Purchaser has carefully read this Agreement, and Purchaser has
accurately completed the Confidential Purchaser Questionnaire which accompanies
this Agreement.


(s)           In purchasing the Securities, Purchaser is not relying upon any
representations other than those contained in this Agreement.


(t)           Purchaser represents and warrants, to the best of Purchaser’s
knowledge, that no finder, broker, agent, financial advisor or other
intermediary, nor any purchaser representative or any broker-dealer acting as a
broker, is entitled to any compensation in connection with the transactions
contemplated by this Agreement.


(u)           Purchaser represents and warrants that Purchaser has kept
confidential the terms of this Agreement and the information contained therein
or made available in connection with any further investigation of the Company.


(v)           If Purchaser is a corporation, partnership, limited liability
company, trust, or other entity, it represents that: (i) it is duly organized,
validly existing and in good standing in its jurisdiction of incorporation or
organization and has all requisite power and authority to execute and deliver
this Agreement and purchase the Securities as provided herein; (ii) its purchase
of the Securities will not result in any violation of, or conflict with, any
term or provision of the charter, By-Laws or other organizational documents of
Purchaser or any other instrument or agreement to which Purchaser is a party or
is subject; (iii) the execution and delivery of this Agreement and Purchaser’s
purchase of the Securities has been duly authorized by all necessary action on
behalf of Purchaser; and (iv) all of the documents relating to Purchaser’s
purchase of the Securities have been duly executed and delivered on behalf of
Purchaser and constitute a legal, valid and binding agreement of Purchaser.

 
6

--------------------------------------------------------------------------------

 


(w)           If Purchaser is a non-U.S. person, it agrees that it will sign the
Regulation S Representation Letter on or prior to a Closing Date, substantially
in the form set forth on Exhibit E.


3.           Representations and Warranties of the Company.  The Company
represents and warrants to Purchaser as follows:


(a)      Subsidiaries.  The sole subsidiary of the Company is Vringo (Israel)
Ltd. (the “Subsidiary”).  The Company owns, directly or indirectly, 100% of the
Subsidiary and such ownership interest is free and clear of any liens, and all
of the issued and outstanding shares of capital stock of the Subsidiary are
validly issued and are fully paid, non-assessable and free of preemptive and
similar rights to purchase securities.  Other than as contemplated by the
Transaction Documents (as defined herein), neither the Company nor the
Subsidiary is subject to any obligation (contingent or otherwise) to repurchase
or otherwise acquire or retire any shares of the capital stock of the Subsidiary
or any convertible securities, rights, warrants or options of the type described
in the preceding sentence. Neither the Company nor the Subsidiary is party to,
nor has any knowledge of, any agreement restricting the voting or transfer of
any shares of the capital stock of the Subsidiary.
 
(b)           Organization and Qualification.  Each of the Company and the
Subsidiary is an entity duly organized, validly existing and in good standing
under the laws of the jurisdiction of its incorporation or organization, with
the requisite power and authority to own and use its properties and assets and
to carry on its business as currently conducted.  Each of the Company and the
Subsidiary is duly qualified to conduct business and is in good standing as a
foreign corporation or other entity in each jurisdiction in which the nature of
the business conducted or property owned by it makes such qualification
necessary, except where the failure to be so qualified or in good standing, as
the case may be, would not have or reasonably be expected to result in a
material adverse effect on the business, condition (financial or otherwise),
operations, prospects or property of the Company or the Subsidiary, taken as a
whole (“Material Adverse Effect”) and no proceeding has been initiated in any
such jurisdiction revoking, limiting or curtailing or seeking to revoke, limit
or curtail such power and authority or qualification.
 
(c)           Authorization; Enforcement.  The Company has the requisite
corporate power and authority to enter into and to consummate the transactions
contemplated by each of the Transaction Documents and otherwise to carry out its
obligations hereunder and thereunder.  The execution and delivery of each of the
Transaction Documents by the Company and the consummation by it of the
transactions contemplated hereby and thereby have been duly authorized by all
necessary action on the part of the Company and no further action is required by
the Company, the Board of Directors or the Company’s stockholders in connection
therewith.  Each Transaction Document to which it is a party has been (or upon
delivery will have been) duly executed by the Company and, when delivered in
accordance with the terms hereof and thereof, will constitute the valid and
binding obligation of the Company enforceable against the Company in accordance
with its terms, except: (i) as limited by general equitable principles and
applicable bankruptcy, insolvency, reorganization, moratorium and other laws of
general application affecting enforcement of creditors’ rights generally, (ii)
as limited by laws relating to the availability of specific performance,
injunctive relief or other equitable remedies and (iii) insofar as
indemnification and contribution provisions may be limited by applicable law.

 
7

--------------------------------------------------------------------------------

 
 
(d)           No Conflicts.  The execution, delivery and performance by the
Company of the Transaction Documents, the issuance and sale of the Securities
and the consummation by it of the transactions contemplated hereby and thereby
to which it is a party do not and will not: (i) conflict with or violate any
provision of the Company’s or the Subsidiary’s certificate or articles of
incorporation, bylaws or other organizational or charter documents, (ii)
conflict with, or constitute a default (or an event that with notice or lapse of
time or both would become a default) under, result in the creation of any lien
upon any of the properties or assets of the Company or the Subsidiary, or give
to others any rights of termination, amendment, acceleration or cancellation
(with or without notice, lapse of time or both) of, any agreement, credit
facility, debt or other instrument (evidencing a Company or Subsidiary debt or
otherwise) or other understanding to which the Company or the Subsidiary is a
party or by which any property or asset of the Company or the Subsidiary is
bound or affected, or (iii) conflict with or result in a violation of any law,
rule, regulation, order, judgment, injunction, decree or other restriction of
any court or governmental authority to which the Company or a Subsidiary is
subject (including federal and state securities laws and regulations), or by
which any property or asset of the Company or a Subsidiary is bound or affected;
except in the case of each of clauses (ii) and (iii), such as could not have or
reasonably be expected to result in a Material Adverse Effect.
 
(e)           Filings, Consents and Approvals.  The Company is not required to
obtain any consent, waiver, authorization or order of, give any notice to, or
make any filing or registration with, any court or other federal, state, local
or other governmental authority or other person in connection with the
execution, delivery and performance by the Company of the Transaction Documents,
other than the filing of a Form D with the Commission and such filings as are
required to be made under applicable state securities laws.
 
(f)           Issuance of the Securities.  The Notes are duly authorized and,
when issued and paid for in accordance with the applicable Transaction
Documents, will be duly and validly issued, fully paid and nonassessable, free
and clear of all liens other than restrictions on transfer provided for in the
Transaction Documents.  The Company has reserved from its duly authorized
capital stock a number of shares of Common Stock for issuance of the shares of
Common Stock issuable upon conversion of the Notes.
 
(g)           Capitalization; Additional Issuances.  The issued and outstanding
securities of the Company as of March 30, 2011 are as set forth in Schedule
3(g).  Except as set forth in Schedule 3(g), as of the date hereof, there are no
outstanding agreements or preemptive or similar rights affecting the Common
Stock and no outstanding rights, warrants or options to acquire, or instruments
convertible into or exchangeable for, or agreements or understandings with
respect to the sale or issuance of the Common Stock.
 
(h)           Litigation.  There is no action, suit, inquiry, notice of
violation, proceeding or investigation pending or, to the knowledge of the
Company, threatened against or affecting the Company before or by any court,
arbitrator, governmental or administrative agency or regulatory authority
(federal, state, county, local or foreign) (collectively, an “Action”) which (i)
adversely affects or challenges the legality, validity or enforceability of any
of the Transaction Documents or the Securities or (ii) could, if there were an
unfavorable decision, have or reasonably be expected to result in a Material
Adverse Effect.  Neither the Company nor any director or officer thereof, is or
has been the subject of any Action involving a claim of violation of or
liability under federal or state securities laws or a claim of breach of
fiduciary duty.  There has not been, and to the knowledge of the Company, there
is not pending or contemplated, any investigation by the Commission involving
the Company or any current or former director or officer of the Company.

 
8

--------------------------------------------------------------------------------

 
 
(i)           Regulatory Permits.  The Company and the Subsidiary possess all
certificates, authorizations and permits issued by the appropriate federal,
state, local or foreign regulatory authorities necessary to conduct their
respective businesses as currently conducted, except where the failure to
possess such permits could not reasonably be expected to result in a Material
Adverse Effect (“Material Permits”), and neither the Company nor the Subsidiary
has received any notice of proceedings relating to the revocation or
modification of any Material Permit.
 
(j)           Private Placement.  Assuming the accuracy of the Purchasers’
representations and warranties set forth in Section 2, no registration under the
Act is required for the offer and sale of the Securities by the Company to the
Purchasers as contemplated hereby.
 
(k)          Disclosure.  All of the disclosure furnished by or on behalf of the
Company to the Purchasers regarding the Company, its business and the
transactions contemplated hereby is true and correct and does not contain any
untrue statement of a material fact or omit to state any material fact necessary
in order to make the statements made therein, in light of the circumstances
under which they were made, not misleading.
 
(l)           No Integrated Offering. Assuming the accuracy of the Purchasers’
representations and warranties set forth in Section 2, neither the Company, nor
any of its affiliates, nor any person acting on its or their behalf has,
directly or indirectly, made any offers or sales of any security or solicited
any offers to buy any security, under circumstances that would cause this
offering of the Securities to be integrated with prior offerings by the Company
for purposes of the Act which would require the registration of any such
securities under the Act.
 
(m)         No General Solicitation. Neither the Company nor any person acting
on behalf of the Company has offered or sold any of the Securities by any form
of general solicitation or general advertising.  The Company has offered the
Securities for sale only to the Purchasers and certain other “accredited
investors” within the meaning of Rule 501 under the Act.
 
(n)          Acknowledgment Regarding Purchasers’ Purchase of Securities.  The
Company acknowledges and agrees that each of the Purchasers is acting solely in
the capacity of an arm’s length purchaser with respect to the Transaction
Documents and the transactions contemplated thereby.  The Company further
acknowledges that no Purchaser is acting as a financial advisor or fiduciary of
the Company (or in any similar capacity) with respect to the Transaction
Documents and the transactions contemplated thereby and any advice given by any
Purchaser or any of their respective representatives or agents in connection
with the Transaction Documents and the transactions contemplated thereby is
merely incidental to the Purchasers’ purchase of the Securities.  The Company
further represents to each Purchaser that the Company’s decision to enter into
this Agreement has been based solely on the independent evaluation of the
transactions contemplated hereby by the Company and its representatives.

 
9

--------------------------------------------------------------------------------

 
 
(o)           Labor Relations.  No material labor dispute exists or, to the
knowledge of the Company, is imminent with respect to any of the employees of
the Company which could reasonably be expected to result in a Material Adverse
Effect.  None of the Company’s or the Subsidiary’s employees is a member of a
union that relates to such employee’s relationship with the Company or such
Subsidiary, and neither the Company nor the Subsidiary is a party to a
collective bargaining agreement, and the Company and the Subsidiary believe that
their relationships with their employees are good.  No executive officer, to the
knowledge of the Company, is, or is now expected to be, in violation of any
material term of any employment contract, confidentiality, disclosure or
proprietary information agreement or non-competition agreement, or any other
contract or agreement or any restrictive covenant in favor of any third party,
and the continued employment of each such executive officer does not subject the
Company or the Subsidiary to any liability with respect to any of the foregoing
matters.  The Company and the Subsidiary are in compliance with all U.S.
federal, state, local and foreign laws and regulations relating to employment
and employment practices, terms and conditions of employment and wages and
hours, except where the failure to be in compliance could not, individually or
in the aggregate, reasonably be expected to have a Material Adverse Effect.
 
(p)           Compliance.  Neither the Company nor the Subsidiary: (i) is in
violation of any order of any court, arbitrator or governmental body or (ii) is
or has been in violation of any statute, rule or regulation of any governmental
authority, including without limitation all foreign, federal, state and local
laws applicable to its business and all such laws that affect the environment,
except in each case as could not have or reasonably be expected to result in a
Material Adverse Effect.
 
(q)           Title to Assets.  The Company and the Subsidiary have good and
marketable title in all personal property owned by them that is material to the
business of the Company and the Subsidiary, in each case free and clear of all
liens, except for liens as do not materially affect the value of such property
and do not materially interfere with the use made and proposed to be made of
such property by the Company and the Subsidiary and liens for the payment of
federal, state, foreign or other taxes, the payment of which is neither
delinquent nor subject to penalties.  Any real property and facilities held
under lease by the Company and the Subsidiary are held by them under valid,
subsisting and enforceable leases with which the Company and the Subsidiary are
in compliance.
 
(r)           Intellectual Property.  The Company and the Subsidiary own all
right, title and interest in, or possesses adequate and enforceable rights to
use, all patents, patent applications, trademarks, trade names, service marks,
copyrights, rights, licenses, franchises, trade secrets, confidential
information, processes, formulations, software and source and object codes
necessary for the conduct of their businesses (collectively, the
“Intangibles”).  Neither the Company nor the Subsidiary have infringed upon the
rights of others with respect to the Intangibles and neither the Company nor the
Subsidiary have received notice that they have or may have infringed or are
infringing upon the rights of others with respect to the Intangibles, or any
notice of conflict with the asserted rights of others with respect to the
Intangibles.

 
10

--------------------------------------------------------------------------------

 

(s)           Insurance.  The Company and the Subsidiary are insured by insurers
of recognized financial responsibility against such losses and risks and in such
amounts as management of the Company believes to be prudent and customary in the
businesses in which the Company and the Subsidiary are engaged.  Neither the
Company nor the Subsidiary has any reason to believe that it will not be able to
renew its existing insurance coverage as and when such coverage expires or to
obtain similar coverage from similar insurers as may be necessary to continue
its business at a reasonable cost. 
 
(t)           Transactions With Affiliates and Employees.  None of the officers
or directors of the Company and, to the knowledge of the Company, none of the
employees of the Company is presently a party to any transaction with the
Company or the Subsidiary (other than for services as employees, officers and
directors), including any contract, agreement or other arrangement providing for
the furnishing of services to or by, providing for rental of real or personal
property to or from, or otherwise requiring payments to or from any officer,
director or such employee or, to the knowledge of the Company, any entity in
which any officer, director, or any such employee has a substantial interest or
is an officer, director, trustee or partner, in each case in excess of $120,000
other than for: (i) payment of salary or consulting fees for services rendered,
(ii) reimbursement for expenses incurred on behalf of the Company and (iii)
other employee benefits, including stock option agreements under any stock
option plan of the Company.
 
(u)           SEC Filings.  The Company has filed all forms, reports, schedules,
statements and other documents, including any exhibits thereto, required to be
filed or furnished by the Company with the SEC since June 23, 2010 under the
Securities Exchange Act of 1934, as amended (the “Exchange Act”) or the Act,
together with any amendments, restatements or supplements thereto (the “Company
SEC Reports”). The Company SEC Reports were prepared in all material respects in
accordance with the requirements of the Act, the Exchange Act, and the
Sarbanes-Oxley Act of 2002, as the case may be, and the rules and regulations
thereunder.  The Company SEC Reports did not, at the time they were filed with
the SEC (except to the extent that information contained in any Company SEC
Report has been revised or superseded by a later filed Company SEC Report, then
on the date of such filing) contain any untrue statement of a material fact or
omit to state a material fact required to be stated therein or necessary in
order to make the statements made therein, in the light of the circumstances
under which they were made, not misleading. The Company maintains disclosure
controls and procedures required by Rule 13a-15(e) or 15d-15(e) under the
Exchange Act. As of March 31, 2011, the Company’s officers concluded that such
controls and procedures were not effective.  As used in this Section, the term
“file” shall be broadly construed to include any manner in which a document or
information is furnished, supplied or otherwise made available to the
SEC.  Except for a letter from the NYSE Amex dated May 24, 2011, the Company has
not received any notice of delisting from any exchange.
 
(v)           Certain Fees.  Except for fees and expenses which may be payable
to Maxim Group LLC in connection with a subsequent offering by the Company, no
brokerage or finder’s fees or commissions are or will be payable by the Company
to any broker, financial advisor or consultant, finder, placement agent,
investment banker, bank or other person with respect to the transactions
contemplated by the Transaction Documents.  The Purchasers shall have no
obligation with respect to any fees or with respect to any claims made by or on
behalf of other persons for fees of a type contemplated in this Section that may
be due in connection with the transactions contemplated by the Transaction
Documents.

 
11

--------------------------------------------------------------------------------

 
 
(w)           Investment Company. The Company is not, and is not an affiliate
of, and immediately after receipt of payment for the Securities, will not be or
be an affiliate of, an “investment company” within the meaning of the Investment
Company Act of 1940, as amended.  The Company shall conduct its business in a
manner so that it will not become subject to the Investment Company Act of 1940,
as amended.
 
(x)           Tax Returns.  Except for matters that would not, individually or
in the aggregate, have or reasonably be expected to result in a Material Adverse
Effect, the Company and the Subsidiary has filed all necessary federal, state
and foreign income and franchise tax returns and has paid or accrued all taxes
shown as due thereon, and the Company has no knowledge of a tax deficiency which
has been asserted or threatened against the Company or the Subsidiary.
 
(y)           Foreign Corrupt Practices.  Neither the Company, nor to the
knowledge of the Company, any agent or other person acting on behalf of the
Company, has: (i) directly or indirectly, used any funds for unlawful
contributions, gifts, entertainment or other unlawful expenses related to
foreign or domestic political activity, (ii) made any unlawful payment to
foreign or domestic government officials or employees or to any foreign or
domestic political parties or campaigns from corporate funds, (iii) failed to
disclose fully any contribution made by the Company (or made by any person
acting on its behalf of which the Company is aware) which is in violation of law
or (iv) violated in any material respect any provision of the Foreign Corrupt
Practices Act of 1977, as amended.
 
(z)           No Disagreements with Accountants and Lawyers. There are no
disagreements of any kind presently existing, or reasonably anticipated by the
Company to arise, between the Company and the accountants and lawyers formerly
or presently employed by the Company which could affect the Company’s ability to
perform any of its obligations under any of the Transaction Documents.
 
(aa)         Indebtedness. Schedule 3(aa) sets forth as of the date hereof all
outstanding secured and unsecured Indebtedness of the Company or the Subsidiary,
or for which the Company or the Subsidiary has commitments. For the purposes of
this Agreement, “Indebtedness” means (x) any liabilities for borrowed money or
amounts owed in excess of $50,000 (other than trade accounts payable incurred in
the ordinary course of business), (y) all guaranties, endorsements and other
contingent obligations in respect of indebtedness of others, whether or not the
same are or should be reflected in the Company’s balance sheet (or the notes
thereto), except guaranties by endorsement of negotiable instruments for deposit
or collection or similar transactions in the ordinary course of business; and
(z) the present value of any lease payments in excess of $50,000 due under
leases required to be capitalized in accordance with GAAP. Neither the Company
nor the Subsidiary is in default with respect to any Indebtedness.
 
(bb)        Internal Accounting Controls. The Company and the Subsidiary
maintain a system of internal accounting controls sufficient to provide
reasonable assurance that: (i) transactions are executed in accordance with
management’s general or specific authorizations, (ii) transactions are recorded
as necessary to permit preparation of financial statements in conformity with
GAAP and to maintain asset accountability, (iii) access to assets is permitted
only in accordance with management’s general or specific authorization, and (iv)
the recorded accountability for assets is compared with the existing assets at
reasonable intervals and appropriate action is taken with respect to any
differences.

 
12

--------------------------------------------------------------------------------

 
 
(cc)         OFAC. Neither the Company nor, to the knowledge of the Company, any
director, officer, agent, employee or affiliate of the Company is currently
subject to any U.S. sanctions administered by the Office of Foreign Assets
Control of the U.S. Treasury Department (“OFAC”); and the Company will not,
directly or indirectly, use the proceeds of the offering, or lend, contribute or
otherwise make available such proceeds to any Subsidiary, joint venture partner
or other Person, for the purpose of financing the activities of any person
currently subject to any U.S. sanctions administered by OFAC.
 
4.           Indemnification.  Subject to the provisions of this Section 4, the
Company will indemnify and hold Purchaser and its directors, officers,
shareholders, members, managers, partners, officers, employees, representatives
and agents (and any other persons with a functionally equivalent role of a
person holding such titles notwithstanding a lack of such title or any other
title), each person who “controls” the Purchaser (within the meaning of
Section 15 of the Securities Act and Section 20 of the Exchange Act), and the
directors, officers, shareholders, agents, members, partners or employees (and
any other persons with a functionally equivalent role of a Person holding such
titles notwithstanding a lack of such title or any other title) of such
controlling persons (each, a “Purchaser Party”) harmless from any and all
losses, liabilities, obligations, claims, contingencies, damages, costs and
expenses, including all judgments, amounts paid in settlements, court costs and
reasonable attorneys’ fees and costs of investigation that any such Purchaser
Party may suffer or incur as a result of or relating to (a) any breach of any of
the representations, warranties, covenants or agreements made by the Company in
this Agreement or in the other Transaction Documents (without giving effect to
any materiality or similar qualifications limiting the scope of such
representation or warranty) or (b) any action instituted against Purchaser in
any capacity, or any of them or their respective affiliates, by any stockholder
of the Company who is not an affiliate of Purchaser, with respect to any of the
transactions contemplated by the Transaction Documents (unless such action is
pleaded with particularity as follows and based upon a breach of Purchaser’s
representations, warranties or covenants under the Transaction Documents or any
agreements or understandings Purchaser may have with any such stockholder or any
violations by Purchaser of state or federal securities laws or any conduct by
Purchaser which constitutes fraud, gross negligence, willful misconduct or
malfeasance). If any action shall be brought against any Purchaser Party in
respect of which indemnity may be sought pursuant to this Agreement, Purchaser
Party shall promptly notify the Company in writing, and the Company shall have
the right to assume the defense thereof with counsel of its own choosing
reasonably acceptable to the Purchaser Party. Any Purchaser Party shall have the
right to employ separate counsel in any such action and participate in the
defense thereof, but the fees and expenses of such counsel shall be at the
expense of such Purchaser Party except to the extent that (i) the employment
thereof has been specifically authorized by the Company in writing, (ii) the
Company has failed after a reasonable period of time to assume such defense and
to employ counsel or (iii) in such action there is, in the reasonable opinion of
counsel, a material conflict on any material issue between the position of the
Company and the position of such Purchaser Party, in which case the Company
shall be responsible for the reasonable fees and expenses of no more than one
such separate counsel. The Company will not be liable to any Purchaser Party
under this Agreement (y) for any settlement by a Purchaser Party effected
without the Company’s prior written consent, which shall not be unreasonably
withheld or delayed; or (z) to the extent, but only to the extent that a loss,
claim, damage or liability is attributable to any Purchaser Party’s breach of
any of the representations, warranties, covenants or agreements made by such
Purchaser Party in this Agreement or in the other Transaction Documents.

 
13

--------------------------------------------------------------------------------

 


6.           Miscellaneous.


(a)           The Company agrees not to transfer or assign this Agreement or any
of the Company’s rights or obligations herein and Purchaser agrees that the
transfer or assignment of the Securities acquired pursuant hereto shall be made
only in accordance with all applicable laws.


(b)           This Agreement shall be binding upon and inure to the benefit of
the parties and their successors and permitted assigns.


(c)           This Agreement, the Notes and the Security Agreement
(collectively, the “Transaction Documents”) constitute the entire agreement
between the parties hereto with respect to the subject matter hereof and may be
amended or waived only by a written instrument signed by all parties.


(d)           Purchaser acknowledges that it has been advised and has had the
opportunity to consult with Purchaser’s own attorney regarding this Agreement
and Purchaser has done so to the extent that Purchaser deems appropriate. The
parties shall each be responsible for and bear all of its own costs and expenses
(including without limitation attorneys’ fees and costs, accountants’ fees and
costs, other professionals’ fees and costs) incurred in connection with the
negotiation, preparation, execution and delivery of this Agreement and all
ancillary agreements and documents hereto, and the consummation of the proposed
transactions described herein and therein, provided, however, at Closing the
Company will pay Lead Purchaser’s reasonable attorneys’ fees, including out of
pocket expenses, of up to Ten Thousand Dollars ($10,000).


(e)           Any notice or other document required or permitted to be given or
delivered to the parties hereto shall be in writing and sent: (i) by fax if the
sender on the same day sends a confirming copy of such notice by a recognized
overnight delivery service (charges prepaid), or (b) by registered or certified
mail with return receipt requested (postage prepaid) or (c) by a recognized
overnight delivery service (with charges prepaid).


If to the Company, at:


Vringo, Inc.
18 East 16th Street
New York, New York 10003
Tel: (646) 525-4319 ext. 2503
Fax: (509) 271-5246
Attention: Jonathan Medved
 
 
14

--------------------------------------------------------------------------------

 
 
With a copy to:
 
Ellenoff Grossman & Schole LLP
150 East 42nd Street
New York, NY 10017
Tel: (212) 370-1300
Fax: (212) 370-7889
Attention: Barry I. Grossman, Esq.


If to the Purchaser, at its address set forth on the signature page to this
Agreement, or such other address as Purchaser shall have specified to the
Company in writing.


(f)           No provision of this Agreement may be waived, modified,
supplemented or amended except in a written instrument signed, in the case of an
amendment, by the Company and Purchasers holding at least a majority in interest
of the Securities purchased hereunder or, in the case of a waiver, by the party
against whom enforcement of any such waived provision is sought. No waiver of
any default with respect to any provision, condition or requirement of this
Agreement shall be deemed to be a continuing waiver in the future or a waiver of
any subsequent default or a waiver of any other provision, condition or
requirement hereof, nor shall any delay or omission of any party to exercise any
right hereunder in any manner impair the exercise of any such right.


(g)           This Agreement shall be enforced, governed and construed in all
respects in accordance with the laws of the State of New York, as such laws are
applied by the New York courts except with respect to the conflicts of law
provisions thereof.


(h)           Any legal suit, action or proceeding arising out of or relating to
this Agreement or the transactions contemplated hereby shall be instituted
exclusively in New York Supreme Court, County of New York, or in the United
States District Court for the Southern District of New York.  The parties hereto
hereby: (i) waive any objection which they may now have or hereafter have to the
venue of any such suit, action or proceeding, and (ii) irrevocably consent to
the jurisdiction of the New York Supreme Court, County of New York, and the
United States District Court for the Southern District of New York in any such
suit, action or proceeding.  The parties further agree to accept and acknowledge
service of any and all process which may be served in any such suit, action or
proceeding in the New York Supreme Court, County of New York, or in the United
States District Court for the Southern District of New York.  Each party hereby
irrevocably waives personal service of process and consents to process being
served in any such suit, action or proceeding by mailing a copy thereof via
registered or certified mail or overnight delivery (with evidence of delivery)
to such party at the address in effect for notices to it under this Agreement
and agrees that such service shall constitute good and sufficient service of
process and notice thereof.  Nothing contained herein shall be deemed to limit
in any way any right to serve process in any other manner permitted by law.

 
15

--------------------------------------------------------------------------------

 

(i)           If any provision of this Agreement is held to be invalid or
unenforceable under any applicable statute or rule of law, then such provision
shall be deemed modified to conform with such statute or rule of law.  Any
provision hereof that may prove invalid or unenforceable under any law shall not
affect the validity or enforceability of any other provisions hereof.


(j)           The parties understand and agree that money damages would not be a
sufficient remedy for any breach of this Agreement by the Company or the
Purchaser and that the party against which such breach is committed shall be
entitled to equitable relief, including an injunction and specific performance,
as a remedy for any such breach, without the necessity of establishing
irreparable harm or posting a bond therefor.  Such remedies shall not be deemed
to be the exclusive remedies for a breach by either party of this Agreement but
shall be in addition to all other remedies available at law or equity to the
party against which such breach is committed.


(k)           All pronouns and any variations thereof used herein shall be
deemed to refer to the masculine, feminine, singular or plural, as identity of
the person or persons may require.


(l)           This Agreement may be executed in counterparts and by facsimile,
each of which shall be deemed an original, but all of which shall constitute one
and the same instrument.


[Signature Pages Follow]

 
16

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the parties hereto have caused this Securities Purchase
Agreement to be duly executed by their respective authorized signatories as of
the date first indicated above.
 

 
VRINGO, INC.
       
By:
     
Name:  Jonathan Medved
   
Title:   Chief Executive Officer



[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK
SIGNATURE PAGE FOR PURCHASER FOLLOWS]

 
 

--------------------------------------------------------------------------------

 

PURCHASER SIGNATURE PAGES TO SECURITIES PURCHASE AGREEMENT


IN WITNESS WHEREOF, the undersigned have caused this Securities Purchase
Agreement to be duly executed by their respective authorized signatories as of
the date first indicated above.
 
Name of Purchaser:
________________________________________________________________________________
 
Signature of Authorized Signatory of Purchaser:
___________________________________________________________
 
Name of Authorized Signatory:
_________________________________________________________________________
 
Title of Authorized Signatory:
__________________________________________________________________________
 
Email Address of Authorized Signatory:
__________________________________________________________________
 
Facsimile Number of Authorized Signatory:
________________________________________________________________
 
Address for Notice of Purchaser:
________________________________________________________________________
 
Aggregate Amount of Note: $
_______________                                                                                                           
 
 
 

--------------------------------------------------------------------------------

 